Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 1 of 12 PageID #: 243




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               NEW ALBANY DIVISION

 JAMES DARREN EASTRIDGE,                             )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 4:19-cv-00096-SEB-DML
                                                     )
 RHN CLARK MEMORIAL HOSPITAL, et                     )
 al.                                                 )
                                                     )
                              Defendants.            )

                              ORDER ON PENDING MOTIONS

        Plaintiff James Darren Eastridge, a prisoner proceeding pro se, filed his complaint

 on May 6, 2019, pursuant to 42 U.S.C. § 1983, alleging that he was seized and detained

 for mental-health purposes for up to eight days without court order. Mr. Eastridge further

 alleges that an officer of the Sellersburg, Indiana, police department, acting without a

 court order, ordered Defendant Joel P. Velasco, M.D. to administer an antipsychotic

 medication to him and that Dr. Velasco acquiesced in the officer's order. We understand

 him to claim that these actions violated his rights under the Fourteenth Amendment to the

 United States Constitution. 1



 1
   Mr. Eastridge filed his complaint in this action on May 6, 2019, alleging a medical malpractice
 claim against RHN Clark Memorial Hospital and Dr. Velasco. We screened Mr. Eastridge's
 complaint pursuant to 28 U.S.C. § 1915 and ordered service on Defendants on grounds that his
 allegations of having been seized and detained for mental-health purposes for up to eight days
 without court order and administered an antipsychotic medication against his will plausibly
 stated a claim for relief under the Due Process Clause of the Fourteenth Amendment even though
 he had not alleged such a claim by name in his complaint. Upon subsequent motion by
 Defendants, we dismissed Mr. Eastridge's medical malpractice claim. Accordingly, the only
 remaining claim in this litigation is the due process claim.
                                                1
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 2 of 12 PageID #: 244




         Now before the Court are Plaintiff's Motion to Immediate Statement of Facts [Dkt.

 28], Defendant RHN Clark Memorial Hospital's Motion to Dismiss for Lack of

 Jurisdiction [Dkt. 31] and Second Motion for Default Judgment [Dkt. 45], and Defendant

 Velasco's Second Motion for Summary Judgment [Dkt. 35] and Motion to Enter

 Judgment on Defendant's Motion for Summary Judgment [Dkt. 46]. No responses have

 been filed to any of these motions. For the reasons detailed below, we GRANT

 Defendant RHN Clark Memorial Hospital's Motion to Dismiss for Lack of Jurisdiction

 and Defendant Velasco's Second Motion for Summary Judgment. All remaining motions

 are DENIED AS MOOT.

    I.      Defendant RHN Clark Memorial Hospital's Motion to Dismiss

         Defendant RHN Clark Memorial Hospital argues that Mr. Eastridge's complaint

 against it must be dismissed on grounds that he has not properly alleged that the conduct

 he challenges was attributable to a state actor as required to state a claim under § 1983

 and there is no other basis for federal jurisdiction. Mr. Eastridge has not responded to

 this motion.

         A. Rule 12(b)(1) Standard

         The Federal Rules of Civil Procedure command courts to dismiss any suit over

 which they lack subject matter jurisdiction. See Fed. R. Civ. P 12(b)(1). In ruling on a

 motion to dismiss under Rule 12(b)(1), we "must accept the complaint's well-pleaded

 factual allegations as true and draw reasonable inferences from those allegations in the

 plaintiff's favor." Franzoni v. Hartmarx Corp., 300 F.3d 767, 771 (7th Cir. 2002) (citing

 Transit Express, Inc. v. Ettinger, 246 F.3d 1018, 1023 (7th Cir. 2001)). We may,

                                              2
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 3 of 12 PageID #: 245




 however, "properly look beyond the jurisdictional allegations of the complaint and view

 whatever evidence has been submitted on the issue to determine whether in fact subject

 matter jurisdiction exists." Capitol Leasing Co. v. F.D.I.C., 999 F.2d 188, 191 (7th Cir.

 1993); accord Estate of Eiteljorg ex rel. Eiteljorg v. Eiteljorg, 813 F. Supp. 2d 1069,

 1074 (S.D. Ind. 2011).

        An additional consideration informs our review here. Because Mr. Eastridge filed

 his complaint pro se, without the assistance of counsel, we construe its contents with still

 greater liberality than that normally afforded to plaintiffs. Wynn v. Southward, 251 F.3d

 588, 592 (7th Cir. 2001) (citing Hudson v. McHugh, 148 F.3d 859, 864 (7th Cir. 1998)).

        B.     Discussion

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that the challenged

 conduct was attributable to a person acting under color of state law and that such conduct

 deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

 other laws of the United States. Where, as here, a plaintiff brings a claim against a

 defendant who is not a government official or employee, "the plaintiff must show that the

 private entity acted under the color of state law." Rodriguez v. Plymouth Ambulance

 Serv., 577 F.3d 816, 822 (7th Cir. 2009).

        Here, the only allegations Mr. Eastridge has made specifically against RHN Clark

 Memorial Hospital are that it detained him pursuant to an emergency mental health

 inquest and held him against his will for up to eight days. Even accepting these

 allegations as true, as we are required to do at the motion to dismiss stage, such actions,

 when taken by a private hospital, do not constitute state action. Indeed, the Seventh

                                               3
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 4 of 12 PageID #: 246




 Circuit has held that pursuing detention and commitment proceedings, without more,

 does not make an individual a state actor. Spencer v. Lee, 864 F.2d 1376, 1377 (7th Cir.

 1989) (en banc) ("Do a private physician and a private hospital act under color of state

 law, and therefore lay themselves open to suit under 42 U.S.C. § 1983, when they commit

 a mentally disturbed person? … [W]e hold they do not."); de Vryer v. Maryville Acad.,

 544 Fed. App'x 653, 654 (7th Cir. 2013) ("Private facilities and their employees do not

 engage in state action by virtue of their participation in this [civil commitment] process.

 … Nor do private actors engage in state action when police assist in a lawful

 commitment."). As a result, Mr. Eastridge has failed to state a claim under Section 1983

 against RHN Clark Memorial Hospital and there is no other basis for federal jurisdiction.

 Accordingly, we GRANT Defendant RHN Clark Memorial Hospital's motion to dismiss

 for lack of jurisdiction.

    II.      Defendant Dr. Joel Velasco's Motion for Summary Judgment

          Dr. Velasco has moved for summary judgment on the same grounds as RHN Clark

 Memorial Hospital has sought dismissal, to wit, that he is not a state actor and therefore

 cannot be sued under § 1983. For the reasons detailed below, we agree that Dr. Velasco

 is entitled to summary judgment in this matter.

          A. Summary Judgment Standard

          Summary judgment is appropriate where there are no genuine disputes of material

 fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

 Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

 summary judgment if it appears that no reasonable trier of fact could find in favor of the

                                              4
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 5 of 12 PageID #: 247




 nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

 the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

 flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

 573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

        As noted above, Mr. Eastridge has failed to respond to Dr. Velasco's motion for

 summary judgment, and, while the Court liberally construes pro se pleadings, a plaintiff's

 pro se status does not excuse him from complying with procedural rules. Milton v. Slota,

 697 Fed. App'x 462, 464 (7th Cir. Sept. 25, 2017). "[A] nonmovant's failure to respond

 to a summary judgment motion, or failure to comply with Local Rule 56.1, does not, of

 course, automatically result in judgment for the movant … [who] must still demonstrate

 that [he] is entitled to judgment as a matter of law." Keeton v. Morningstar Inc., 667

 F.3d 877, 884 (7th Cir. 2012) (quotation marks and internal citations omitted). However,

 Mr. Eastridge's failure to respond to Dr. Velasco's Rule 56.1 factual statement means that

 the factual assertions stated therein, if supported by the record, are deemed true. See

 Sebesta v. Davis, 878 F.3d 226, 231 (7th Cir. 2017).

        B. Factual Background

        Mr. Eastridge was admitted to the behavioral Services Unit of Clark Memorial

 Hospital as a "Direct Admit" on July 10, 2017, pursuant to a 72-hour hold ordered by

 Judge Andrew Adams of the Clark Circuit Court. Exh. 1; Exh. 2. Mr. Eastridge has a

 history of suffering from bipolar disease and paranoia, and, at the time of his admittance,

 was determined to be delusional and paranoid. He was medically screened by Dr. Ismail

                                               5
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 6 of 12 PageID #: 248




 from Lifespring Health Systems who confirmed that Mr. Eastridge met the criteria for

 admission. Exh. 2; Exh. 3. Mr. Eastridge signed a Consent for Services and Financial

 Responsibility Form consenting to, among other things, "any hospital services that are

 appropriate for my care and as ordered by my physician(s)." Exh. 4. Court documents

 show that, at the conclusion of Mr. Eastridge's 72-hour hold, on July 13, 2017, he elected

 to continue treatment on a voluntary basis. Exh. 5. He was discharged from care on July

 18, 2017. Exh. 6.

        Dr. Velasco was the attending physician during Mr. Eastridge's hospital stay. Dr.

 Velasco first met with Mr. Eastridge on July 11, 2017. Dr. Velasco noted that Mr.

 Eastridge had a prior psychiatric admission for similar issues, but, although he had been

 discharged on that previous occasion with medications and instructions for follow up, Mr.

 Eastridge neither took the prescribed medication nor sought follow up care following that

 hospital stay. According to Dr. Velasco, because Mr. Eastridge was not on any

 medication for his psychiatric disorder at the time of his examination, Dr. Velasco's plan

 was to start him on medication and monitor him for compliance and response. He also

 planned for Mr. Eastridge to participate in group therapies and activities while

 hospitalized. Exh. 7.

        Dr. Velasco next met with Mr. Eastridge on July 12, 2017. On that date, Dr.

 Velasco noted that Mr. Eastridge was compliant with his medications but continued to

 exhibit poor judgment and insight and suffer paranoid thoughts. Exh. 8. The following

 day, on July 13, 2017, Dr. Velasco noted that Mr. Eastridge exhibited reduced paranoia

 with fair judgment and insight and continued to be compliant with his medication with no

                                              6
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 7 of 12 PageID #: 249




 adverse side effects. Later that day, Emma Bobbitt, LSW, a Behavioral Health Therapist

 at Clark Memorial Hospital advised the Clark Circuit Court that Mr. Eastridge had

 elected to continue treatment on a voluntary basis and no further court proceedings were

 at that time recommended. Exh. 5.

       On July 14, 2017, Dr. Velasco again saw Mr. Eastridge. Upon examination, Mr.

 Eastridge exhibited a more stable mood with reduced paranoia, fair judgment and fair

 insight, and was compliant with his prescribed medications with no adverse effects. Dr.

 Velasco's treatment plan was to continue the medications Mr. Eastridge was already

 prescribed and to consider prescribing "depot meds." Exh. 10. That same day, Dr.

 Velasco ordered an initial injection of 234 mg of Free Paliperidone (Invega Sustenna).

 Exh. 11. A few days later, during Mr. Eastridge's Recreational Therapy session on July

 17, 2017, he commented that he was grateful for the option of a monthly shot and

 expressed a desire to get back into physical shape. Exh. 12.

       On the date of Mr. Eastridge's discharge, July 18, 2017, Dr. Velasco noted that Mr.

 Eastridge was feeling better with no overt psychosis and no paranoia. Before discharge,

 Mr. Eastridge received a second injection of Invega Sustenna, this time being

 administered a 156 mg dose. Exh. 13. Later that same day, Stacy Bishop, a therapist at

 Clark Memorial Hospital, advised the Clark Circuit Court that Dr. Velasco had examined

 Mr. Eastridge and determined that he no longer met the criteria for Temporary

 Commitment. Exh. 14. Mr. Eastridge was discharged with instructions to continue the

 Invega Sustenna 156 mg injections every four weeks, with the next dose due on August

 18, 2017. Exh. 15.

                                             7
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 8 of 12 PageID #: 250




        Mr. Eastridge filed his complaint in this action on May 6, 2019, alleging a medical

 malpractice claim against RHN Clark Memorial Hospital and Dr. Velasco based on

 allegations that he was seized and detained for mental-health purposes for up to eight

 days without a court order and that a police officer of the Sellersburg, Indiana, police

 department, "forced and manipulated" Dr. Velasco to administer to him the Invega

 Sustenna injections. 2 As noted above, we screened Mr. Eastridge's complaint pursuant to

 28 U.S.C. § 1915 and ordered service on Defendants on grounds that Mr. Eastridge's

 allegations plausibly stated a claim for relief under the Due Process Clause of the

 Fourteenth Amendment even though he had not alleged such a claim by name in his

 complaint.

        Upon subsequent motions by Defendants, on April 22, 2020, we dismissed Mr.

 Eastridge's medical malpractice claim, but declined to dismiss the entire case for lack of

 subject matter jurisdiction at that time because Defendants had failed to address in their

 submissions whether Mr. Eastridge had plausibly stated a Fourteenth Amendment claim

 that could serve as the basis for federal jurisdiction. However, recognizing that we could

 not litigate Mr. Eastridge's case for him, we instructed him to inform the Court whether

 he in fact intended to pursue a § 1983 claim.

        On May 4, 2020, Mr. Eastridge responded in a fashion to our instruction, filing a

 pleading styled "Objection to Default Judgment or Summary Rulings by Defendants," in



 2
  Mr. Eastridge's complaint also references claims for wrongful imprisonment, false statement,
 and false reporting against the Sellersburg Police Department, but did not name the Sellersburg
 Police Department as a defendant in this lawsuit.
                                                8
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 9 of 12 PageID #: 251




 which he listed three exhibits, referenced "14th Amendment 42 U.S.C. Sec. 1983," and

 demanded a jury trial. Dkt. 27. On May 13, 2020, Mr. Eastridge filed a submission titled

 "Motion to Immediate Statement of Facts" and attached a document from Humana

 indicating that he had been prescribed Invega Sustenna by Dr. Velasco for Diagnosis

 Code 117, or an "unspecified Psychotic Disorder," as well as a Receipt showing the cost

 per injection of the medication.

        On June 17, 2020, Dr. Velasco filed his Second Motion for Summary Judgment

 [Dkt. 35], and then, on January 14, 2021, filed his Motion to Enter Judgment on

 Defendant's Motion for Summary Judgment [Dkt. 46]. Mr. Eastridge has not responded

 to either of these motions.

        C. Discussion

        We understand Mr. Eastridge to allege that he was improperly seized and detained

 and then medicated against his will by Dr. Velasco in violation of his Fourteenth

 Amendment due process rights. However, the undisputed evidence before us does not

 support these allegations. Rather, the evidence establishes that Mr. Eastridge was first

 admitted on a 72-hour hold pursuant to an emergency detention order signed by Judge

 Allen of the Clark Circuit Court as permitted under the involuntary commitment

 provisions of Indiana law 3 and that Dr. Velasco was not involved in any way in Mr.




 3
   Indiana law allows the involuntary detention of a person in a facility for no more than seventy-
 two hours after filing a written application for detention with that facility containing a statement
 from a physician that, based on an examination or information given to the physician, the
 individual may be mentally ill and either dangerous or gravely disabled. See Ind. Code § 12-26-
 5-1(a); § 12-26-5-1(b)(2).
                                                  9
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 10 of 12 PageID #: 252




  Eastridge's initial evaluation or the determination that the 72-hour hold was warranted.

  When he was admitted, Mr. Eastridge signed a Consent for Services authorizing all

  treatment he received while a patient at the hospital. Following the expiration of the 72-

  hour period, Mr. Eastridge then voluntarily chose to continue receiving treatment, which

  included the Invega Sustenna injection(s), until he was discharged on July 18, 2017.

  Because Mr. Eastridge has not responded to Dr. Velasco's summary judgment motion or

  placed before the Court any evidence contradicting these facts, they are deemed true and

  are dispositive in this case.

         Mr. Eastridge's § 1983 claim against Dr. Velasco also cannot survive summary

  judgment because he has failed to establish that Dr. Velasco was acting under color of

  state law when he evaluated Mr. Eastridge or administered the Invega Sustenna

  injections. As explained above, to state a § 1983 claim, a plaintiff must allege that the

  challenged conduct was attributable to a person acting under color of state law and that

  such conduct deprived the plaintiff of a right, privilege, or immunity secured by the

  Constitution or other laws of the United States. Simply initiating and pursing detention

  and commitment proceedings and then providing the detained individual medical

  treatment does not make a private individual, like Dr. Velasco, a state actor. See Spencer,

  864 F.2d at 1377; see also Ridlen v. Fourt Cty. Counseling Ctr., 809 F. Supp. 1343, 1351

  (N.D. Ind. 1992) (holding that a private physician and hospital were not state actors in

  receiving, treating, detaining, and discharging the plaintiff).

         It is true that Mr. Eastridge alleges in his complaint that Dr. Velasco was coerced

  by an officer of the Sellersburg Police Department into administering the Invega

                                                10
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 11 of 12 PageID #: 253




  Sustenna injection. However, Mr. Eastridge failed to respond to Dr. Velasco's motion for

  summary judgment and thus has offered no facts or analysis sufficient to establish that

  such involvement by the state did in fact occur or that it was sufficient to render Dr.

  Velasco a state actor. At summary judgment, Mr. Eastridge may not rely solely on the

  allegations in his complaint to raise a genuine issue of material fact.

         For these reasons, Mr. Eastridge's § 1983 claim against Dr. Velasco cannot survive

  summary judgment. Accordingly, Dr. Velasco's Second Motion for Summary Judgment

  is GRANTED.

     III.   Conclusion

         For the reasons detailed above, Defendant RHN Clark Memorial Hospital's

  Motion to Dismiss for Lack of Jurisdiction [Dkt. 31] and Defendant Velasco's Second

  Motion for Summary Judgment [Dkt. 35] are both GRANTED. All other pending

  motions [Dkts. 28, 45, and 46] are DISMISSED AS MOOT. Final judgment shall be

  entered accordingly.

         IT IS SO ORDERED.




             1/28/2021
  Date: _________________________                   _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                               11
Case 4:19-cv-00096-SEB-DML Document 47 Filed 01/28/21 Page 12 of 12 PageID #: 254




  Distribution:

  JAMES DARREN EASTRIDGE
  27502
  CLARK COUNTY JAIL
  CLARK COUNTY JAIL
  Inmate Mail/Parcels
  501 East Court Avenue
  Jeffersonville, IN 47130

  Tracy S. Prewitt
  O'BRYAN BROWN & TONER
  tprewitt@obtlaw.com

  Derrick H. Wilson
  MATTOX MATTOX & WILSON
  dhw@mattoxwilson.com




                                       12
